department of the treasury washington d c government entities mar division omnes uniform issue list hrrkikrkkihkk iki krekkkkakkkekke krkikkekkriekrekreakeeerieka legend taxpayer a hrererekkkkkkkkk kkk se-t eprat se t ck ira b ira c ira d a ies fit ii i iai iii iid wikia iaai iiit arie aneerreeeee pee nhk iai hrithik eeee financial_institution e financial_institution f financial advisor g hhaiakkaikhearkeeekeaekerkeereree ee hri hk iki ierie rike akt harker amount amount dear hekkkeeekek - ga ee er ra res - salalalalalelalalabalalalela this is in response to your request dated thnndinineneeie as supplemented by communication dated _ in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he inadvertently received a distribution of amount from individual_retirement_accounts iras b c and d taxpayer a asserts that the failure to roll over amount within the 60-day period was due to the failure of financial advisor g to properly withhoid taxes on distributions from iras b c and d for the year taxpayer a represents that the funds have not been used for any other purpose iras b and c taxpayer a represents that he established a system of regular substantially_equal_periodic_payments from iras b c and d through financial advisor g were maintained with financial_institution e and ra d was maintained with financial_institution f originally taxpayer a opened ira b and ira c through financial advisor later financial advisor g which was at the time affiliated with financial_institution e g left financial_institution e and affiliated itself with financial_institution f where in taxpayer a established a system of quarterly taxpayer a opened ira d payments to ensure that each year he received a regular substantially equal periodic_payment consistent with sec_72 of the code taxpayer a established quarterly payments that totaled on a yearly basis a gross amount approximately equal to amount taxpayer a receiving the same after-tax sum as he had quarterly since but his withholdings mistakenly increased for by amount thus while taxpayer a received the same net amount overall each quarter from iras b c and d additional tax withholdings totaling amount were also mistakenly taken from the respective iras taxpayer a realized the error when his tax returns were prepared in where he noticed a large refund due him from the incorrectly withheld funds by financial advisor g in financial advisor g committed an administrative error this error resulted in based on the above facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement with respect to amount contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 a i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer ais consistent with his assertion that his failure to accomplish a timely rollover was caused by an error on the part of financial advisor g to correctly withhold amounts on taxpayer a’s series of substantially_equal_periodic_payments from iras b c and d therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to amount excess withholdings from iras b c and d taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into an eligible tax-deferred retirement vehicle provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact identification_number parity at fk eke please address all correspondence to far iii sincerely yours corllrn b witkin carlton a watkins manager employee_plans technical group - enclosures deleted copy of ruling letter notice of intention to disclose
